DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 1-3, 6-8, 11-13, 16-18, 21, 22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, 16-18, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Julka et al. (U.S. Patent Application Number: 2006/0040681).
claim 1; Julka discloses a communication method implemented for a distributed unit, comprising: 
receiving, a paging message from a centralized unit (e.g. BSC 40) (par. 34, lines 5-12), wherein the paging message carries indication information (par. 35, lines 3-5; par. 36, lines 6-12), and the indication information indicates that a paging is originated from a radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; 
determining, according to the indication information (par. 35, lines 3-5; par. 36, lines 6-12), that the paging is originated from the radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; and, 
wherein the distributed unit (e.g. RBSs 44) and the centralized unit (e.g. BSC 40) are included in a base station (par. 34, lines 5-15).
Consider claim 2; Julka discloses sending, the indication information to a paged terminal device (par. 36, lines 6-22).
Consider claim 3; Julka discloses the indication information comprises an identity of a paged terminal device configured by the radio access network (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12).
Consider claim 6; Julka discloses a communication method implemented for a centralized unit, comprising: 
sending, a paging message to a distributed unit (e.g. RBSs 44) (par. 27, lines 1-10; par. 34, lines 5-12), wherein the paging message carries indication information (par. 35, lines 3-5; par. 36, lines 6-12), and the indication information indicates that the paging is paging originated from a radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)], wherein 
Serial No.: 16/925,817Filed: July 10, 2020Page: 3 of 9the indication information (par. 35, lines 3-5; par. 36, lines 6-12) instructs the distributed unit (e.g. RBSs 44) to determine that a paging is originated from the radio access network [e.g. via the 
wherein the centralized unit (e.g. BSC 40) and the distributed unit (e.g. RBSs 44) are included in a base station (par. 34, lines 5-15).
Consider claim 7; Julka discloses the indication information is sent by the distributed unit (e.g. RBSs 44) to a paged terminal device (par. 34, lines 5-15; par. 36, lines 6-22).
Consider claim 8; Julka discloses the indication information comprises an identity of a paged terminal device configured by the radio access network (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12).
Consider claim 11; Julka discloses an apparatus, comprising: 
at least one processor (par. 36), and a non-transitory memory storing instructions for execution by the at least one processor (par. 36); 
wherein, when executed, the instructions cause the apparatus to perform operations comprising:
receiving, a paging message from a centralized unit (e.g. BSC 40) (par. 34, lines 5-12), wherein the paging message carries indication information (par. 35, lines 3-5; par. 36, lines 6-12), and the indication information indicates that a paging is originated from a radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; 
determining, according to the indication information (par. 35, lines 3-5; par. 36, lines 6-12), that the paging is originated from the radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; and, 
wherein the distributed unit (e.g. RBSs 44) and the centralized unit (e.g. BSC 40) are included in a base station (par. 34, lines 5-15).
claim 12; Julka discloses sending, the indication information to a paged terminal device (par. 36, lines 6-22).
Consider claim 13; Julka discloses the indication information comprises an identity of a paged terminal device configured by the radio access network (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12).
Consider claim 16; Julka discloses an apparatus, comprising: 
at least one processor (par. 36), and a non-transitory memory storing instructions for execution by the at least one processor (par. 36); 
wherein, when executed, the instructions cause the apparatus to perform operations comprising:
sending, a paging message to a distributed unit (e.g. RBSs 44) (par. 27, lines 1-10; par. 34, lines 5-12), wherein the paging message carries indication information (par. 35, lines 3-5; par. 36, lines 6-12), and the indication information indicates that the paging is paging originated from a radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)], wherein 
Serial No.: 16/925,817Filed: July 10, 2020Page: 3 of 9the indication information (par. 35, lines 3-5; par. 36, lines 6-12) instructs the distributed unit (e.g. RBSs 44) to determine that a paging is originated from the radio access network [e.g. via the correlation value received at base station 24 (par. 23, lines 1-9; par. 27, lines 1-8; par. 34, lines 5-12; par. 36, lines 6-12)]; and, 
wherein the centralized unit (e.g. BSC 40) and the distributed unit (e.g. RBSs 44) are included in a base station (par. 34, lines 5-15).
Consider claim 17; Julka discloses the indication information is sent by the distributed unit (e.g. RBSs 44) to a paged terminal device (par. 34, lines 5-15; par. 36, lines 6-22).
claim 18; Julka discloses the indication information comprises an identity of a paged terminal device configured by the radio access network (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12).
	Consider claim 21; Julka discloses a communication system, comprising: 
a centralized unit (e.g. BSC 40) and a distributed unit (e.g. RBSs 44) (par. 34, lines 5-7), wherein: 
the centralized unit (e.g. BSC 40) is configured to send a paging message to a distributed unit (e.g. RBSs 44) (par. 27, lines 1-10; par. 34, lines 5-12), wherein the paging message carries indication information (par. 35, lines 3-5; par. 36, lines 6-12), and the indication information indicates that the paging is paging originated from a radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; 
the distributed unit (e.g. RBSs 44) is configured to determine, according to the indication information (par. 35, lines 3-5; par. 36, lines 6-12), that the paging is originated from the radio access network [e.g. via the correlation value (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12)]; and, 
wherein the distributed unit (e.g. RBSs 44) and the centralized unit (e.g. BSC 40) are included in a base station (par. 34, lines 5-15).
Consider claim 22; Julka discloses the indication information comprises an identity of a paged terminal device configured by the radio access network (par. 23, lines 1-9; par. 27, lines 1-8; par. 36, lines 6-12).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646